

116 S5021 IS: Every Child Connected Act
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5021IN THE SENATE OF THE UNITED STATESDecember 15, 2020Mrs. Capito (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission to make amendments to the E-rate program of the Commission, and for other purposes.1.Short titleThis Act may be cited as the Every Child Connected Act.2.E-rate program(a)DefinitionsIn this section—(1)the term Commission means the Federal Communications Commission; (2)the term distance learning has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and(3)the term E-rate program means the universal service program set forth under subpart F of part 54 of title 47, Code of Federal Regulations (or any successor regulations).(b)Updates to E-Rate program(1)In generalNot later than 180 days after the date of enactment of this Act, the Commission shall amend the E-rate program to provide that—(A)activities that are integral, immediate, and proximate to the education of a student, even if those activities are performed in the home of a student, qualify as activities that are for educational purposes for the purposes of the E-rate program; (B)a household in which a student is engaged or participating in distance learning shall be an eligible recipient under the E-rate program; and(C)the aggregate annual cap on Federal universal service support under the E-rate program shall be $10,000,000,000 per funding year.(2)CoordinationIn making the amendments required under subparagraphs (A) and (B) of paragraph (1), the Commission shall coordinate with the Secretary of Education and appropriate instrumentalities of State and local governments.(3)Technical and conforming amendmentsSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended—(A)in subsection (b)(6), by inserting certain households (solely for the purposes described in section 2(b)(1)(B) of the Every Child Connected Act), after schools and classrooms,;(B)in subsection (c)(3), by inserting certain households (solely for the purposes described in section 2(b)(1)(B) of the Every Child Connected Act), after schools,; and(C)in subsection (h)—(i)in paragraph (1)(B), in the first sentence of the matter preceding clause (i), by inserting certain households (solely for the purposes described in section 2(b)(1)(B) of the Every Child Connected Act), after secondary schools,; and(ii)in paragraph (2)—(I)in subparagraph (A), by inserting certain households (solely for the purposes described in section 2(b)(1)(B) of the Every Child Connected Act), after classrooms,; and(II)in subparagraph (B), by inserting or household after public institutional.(c)Transfer of FTC civil penaltiesSection 5 of the Federal Trade Commission Act (15 U.S.C. 45) is amended by adding at the end the following:(o)(1)In this subsection, the term E-rate program means the universal service program set forth under subpart F of part 54 of title 47, Code of Federal Regulations (or any successor regulations).(2)Subject to paragraph (3), the Secretary of the Treasury shall transfer to the Federal Communications Commission an amount equal to any amount collected in connection with a civil penalty under subsection (l) or (m).(3)The amounts transferred to the Federal Communications Commission pursuant to paragraph (2) shall be— (A)transferred at least monthly from the general fund of the Treasury to the Federal Communications Commission on the basis of estimates made by the Secretary of the Treasury;(B)used by the Federal Communications Commission to carry out the E-rate program, as amended in accordance with section 2(b) of the Every Child Connected Act; and(C)properly adjusted in the amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred..